In an action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Nassau County, dated April 25, 1962, which, upon reconsideration, adhered to the original decision denying plaintiff’s application for a preference in trial pursuant to rule 4A of the Nassau County Supreme Court Rules. Order affirmed, without costs. In our opinion, on the basis of the medical proof submitted, the Trial Term properly exercised its discretion in denying the preference (cf. Parsons v. Friedman, 17 A D 2d 639), Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.